Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 45-63 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46, which depends from claim 45, recites “wherein the 1st binding domain binds to an antigen that is: (i) not an antigen on the tumor….” However, claim 45 “wherein the 1st binding domain specifically binds to an antigen expressed on an endogenous professional antigen presenting cell...” It is unclear if “an antigen” recited in claim 46 references “an antigen expressed on an endogenous professional antigen presenting cell” as recited in claim 45, or if claim 46 references a different antigen.  It would be remedial if Applicants were to amend claim 46 to recite “said (or the) antigen expressed on said endogenous professional antigen presenting cell is: (i) not an antigen on the tumor…”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2018 AACR Annual Meeting 2018; April 14-18, Chicago, IL), Ma et al. (ONCOLOGY  REPORTS Vol. 34: 2567-2575, 2015), and Mills et al. (WO2017/177337A1) in view of Yu et al. (2018-0021440A1), and Currus Biologics (2016), and further in view of Slaney et al. (2018).
Please note, an antigen expressed on an antigen presenting cell (APC) can be considered to be any target on any cell. APCs are described to be professional or non-professional (see present description [0041]), and as such this includes all cells expressing any target considered to be an antigen. An antigen expressed on an immune cell expressing a CAR molecule is considered to include any target on any immune cell. The invention is essentially directed to the feature of bringing a CART-cell into contact with an APC, and claims to bispecific products per se are considered to include any polypeptide that binds any target on any cell considered as an APC and also any target on any immune cell. The feature of the immune cell expressing a CAR is considered as non-limiting. 
Any bispecific polypeptide binding an immune cell will bind if there is expression of the CAR or not. The bispecific polypeptides of the prior art are considered to be chemically identical to the bispecific polypeptides presently defined.
Lu et al. discloses a CART-adapter molecule using a bispecific ligand comprising folate-FITC, wherein the molecule binds folate receptors with the folate region and allows the FITC to be available to anti-FITC-CAR T-cells. The therapeutic regime of Lu et al. is used to treat solid tumors, and drives CART-cell proliferation, producing high levels of CART-Cells in metastatic tumors. This citation appears to use a similar method of using an intermediate molecule to bring immune cells expressing a CAR (CART-cells in Lu et al.) into contact with an APC (tumour cells expressing the folate receptor in Lu et al.). This is considered to be a method of treating cancer, and of activating an immune cell in vivo.  Lu et al. does not disclose bispecific antibody binding domains as presently defined.
Ma et al. discloses a bispecific antibody binding EGFR (an antigen on an APC) and CD3 (an antigen expressed on CART-cells and on immune cells) (see abstract). Nucleic acids, vectors and cells are also disclosed.
Mills et al. (WO2017/177337A1) discloses multi-specific antigen binding constructs comprising a first domain binding to an immunotherapeutic such as a CAR T­cell and a second domain binding to a tumour associated antigen, wherein this tumour associated antigen is expressed on an APC. [00102]-[00103] defines that the multi-specific construct can bind the antigen binding domain of the CAR or an extracellular region of the CAR not involved in antigen binding. It is also disclosed that tags can be attached to the CAR, and the multi-specific constructs can bind to these tags. [0036], [0043] and claims define that each polypeptide construct of the multi-specific binding construct can be an ScFv. Tumour antigens are defined in [00131]-[0132] as being CDl9, CD40, CD83, PD-Ll or integrin, wherein the antigen can be present on B-Cells (a professional APC) in hematological cancers. [0103] also states that the CAR molecules can be tagged, wherein the bispecific construct binds to this tag, wherein the examples of MILLS indicate FLAG-tags are used (reads on claims 56-58). Nucleic acids encoding the multi-specific binding constructs are disclosed at [0008] and [00142]. Vectors and host cells used in expressing and producing the multi-specific binding construct are disclosed at [00142]. The bispecific BiTE molecule blinatumomab targeting CD3 and CD19 is also disclosed ([00127]). Compositions comprising the constructs and these compositions in conjunction with CAR molecules are used to treat cancer and result in expansion of the T-Cells is disclosed in [00199], [00200] and claims. The methods defined can be conducted in vivo or in vitro, and cells can be autologous or allogenic in origin as defined in [00198] and [00200]. Linkers such as G4S (see [0096]) are also disclosed. (Reads on instant claims 49-59).
Regarding the bispecific polypeptide recited in claims 45-63,  Lu et al., Ma et al., and Mills et al. do not specifically teach a method for treating a solid tumor comprising administering to a subject an immune cell express a CAR, or a CAR-T cell, and a bispecific polypeptide, wherein the bispecific polypeptide (or antibody) comprises a 1st binding domain and a 2nd binding domain wherein the: 1st binding domain specifically binds to an antigen expressed on an endogenous professional antigen presenting cell (APC) of the subject, wherein the endogenous professional APC is not a tumour cell; and wherein the 2nd binding domain specifically binds to an antigen on the immune cell.
Yu et al. (UD2018/0021440A1) teach bispecific antibodies capable of being combined with immune cells to enhance a targeting tumor killing capability (abstract).  The invention of Yu et al. can be described as follows (see claims section of this publication):
1. A bispecific antibody capable of being combined with an immune cell to enhance a targeting tumor killing capability, wherein the antibody comprises a first antibody moiety that binds to an antigen expressed on an effector T cell and a second antibody moiety that binds to an antigen expressed on a target cell, wherein the first antibody moiety and the second antibody moiety are connected by a nanomaterial which is a biodegradable nanomaterial.
2. The bispecific antibody according to claim 1, wherein the nanomaterial is any one of polylactic acid-glycolic acid, polylactic acid, polycaprolactone, polybutylene glycol succinate, polyaniline, polycarbonate, glycolide-lactide copolymer or glycolide-caprolactone copolymer or a mixture thereof.
3. The bispecific antibody according to claim 1, wherein the target cell is a B cell, a cancer cell or a pathogen cell; preferably, the antigen expressed on the target cell is any one of CD19, CD20, CD22, CD30, CD33, CD123, Muc1, Muc16, HER2, HERS, EGFRvIII, VEGFA, CEA, GPA33, GP100, ANG2, L1CAM, ROR-1, CS1, MICA or MICB; preferably, the antigen expressed on the effector T cell is any one of CD2, CD3, CD4, CD5, CD6, CD8, CD25, CD28, CD30, CD40, CD40L, CD44, CD45, CD69 or CD90.
The bispecific antibodies of Yu et al. comprise a first antibody moiety that binds to an antigen expressed on an effector T cell and a second antibody moiety that binds to an antigen expressed on a target cell, and wherein the target cell is a B cell, a cancer cell or a pathogen cell. (See claims of Yu et al.)  Additionally, Yu et al. teach that “[A]s can be seen from the above Examples, the bispecific antibodies of the present invention have an improved ability to kill cancer cells by T cells, can be combined with the immune cells to enhance tumor killing ability...” (See ¶ [0084]). (Reads on wherein the APC is a B-cell, claims 54-55).  
Yu et al. teach “[a] method of treating a tumor comprising administering to a subject the bispecific antibody of the invention. The tumor includes, but not limited to, liver cancer, non-small cell lung cancer, small cell lung cancer, adrenocortical carcinoma, acute (chronic B) lymphocytoma, myeloma, prostate cancer, breast cancer, esophageal cancer, gastric cancer, colorectal cancer, cervical cancer, kidney cancer, bladder cancer and lymphoma.” (See ¶ [0037]; reads on claim 60). 
Additionally, Currus Biologics (2016) teach a bispecific antibody that “recognises and simultaneously binds markers on CAR-T cells and professional antigen presenting cells (APCs), enabling their interaction. The Bispecific Engagers of Antigen Presenting Cells and T cells (BEATs) enables the CAR-T cells to engage with APC’s in the lymph nodes, away from the
suppressive tumour microenvironment. With the BEAT engaging the professional antigen presenting cells and the CAR-T cell therapy simultaneously, the CAR-T cells proliferate and expand in a supportive natural environment. The CAR-T cells gain the appropriate licensing and then egress from lymphoid tissues to effect the potent targeting of solid tumours.”
Absent evidence to the contrary, and in light of the generic nature of the claims, it would have been obvious to a person of ordinary skill in the art, at the effective filing date of the instant invention to have combined the cited teachings in the design of the instant invention.  A person of ordinary skill in the art following the teachings of Lu et al., Ma et al., and Mills et al. in view of Yu et al., and Currus Biologics, would have been motivated to incorporate a bispecific antibody targeting CAR-T cells and an antigen presenting cell, because Yu et al. and Currus Biologics teach that these bispecific antibodies are useful for enhanced tumor cell killing by T-cells.   Additionally, Slaney et al. teach that combining CAR T cell therapy with bispecific T-cell engager molecules (BiTE) is very promising, and may potentially “address the issues of antigen heterogeneity and immunosuppressive microenvironment of solid tumors to enhance antitumor responses.” (See bridging ¶ between 0F7-0F8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699